In a proceeding pursuant to CPLR article 75 to vacate an arbitration award, the appeal is from so much of a judgment of the Supreme Court, Rockland County (Kelly, J.), entered December 15, 1983, as, upon vacating the award and remanding the matter for a new hearing, directed that the new hearing be held before a different arbitrator.
Judgment affirmed, insofar as appealed from, with costs.
It is within the court’s discretion to remit an arbitration matter to the same or a different arbitrator (Matter of Murray Oil Prods. Co. [Eagle Paint & Varnish Works], 243 App Div 548; In re E.A. Labs., 50 NYS2d 222). The nature of the matters challenged is a factor the courts are guided by in their exercise of discretion, and ordinarily a remittal for a purely technical defect will be to the original arbitrator (see, 8 Weinstein-KornMiller, NY Civ Prac ¶ 7511.30). However, the proceeding herein involves challenges to the arbitrator’s powers and the legality of his decision. Under the circumstances, therefore, it was not an abuse of discretion to remit the matter to a different arbitrator (Rosen Trust v Rosen, 53 AD2d 342, 366, affd 43 NY2d 693). Lazer, J. P., Bracken, Rubin and Eiber, JJ., concur;